ICJ_137_MaritimeDispute_PER_CHL_2008-03-31_ORD_01_NA_00_FR.txt.    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


     CASE CONCERNING
     MARITIME DISPUTE
          (PERU v. CHILE)


     ORDER OF 31 MARCH 2008




          2008
   COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


        AFFAIRE
 DU DIFFE
        u REND MARITIME
         (PE
           u ROU c. CHILI)


   ORDONNANCE DU 31 MARS 2008

                        Official citation :
                Maritime Dispute (Peru v. Chile),
                   Order of 31 March 2008,
                    I.C.J. Reports 2008, p. 6




                     Mode officiel de citation :
               Différend maritime (Pérou c. Chili),
                   ordonnance du 31 mars 2008,
                     C.I.J. Recueil 2008, p. 6




                                          Sales number
ISSN 0074-4441
ISBN 978-92-1-071044-2
                                          No de vente :   935

                      31 MARCH 2008

                         ORDER




 MARITIME DISPUTE
   (PERU v. CHILE)




DIFFE
    u REND MARITIME
  (PE
    u ROU c. CHILI)




                      31 MARS 2008

                      ORDONNANCE

                                                                             6




              COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2008                                            2008
                                                                                   31 mars
                                                                                  Rôle général
                                31 mars 2008                                        no 137



      AFFAIRE DU DIFFE
                     u REND MARITIME
                            (PE
                              u ROU c. CHILI)




                             ORDONNANCE


Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL,
           OWADA, SIMMA, TOMKA, KEITH, SEPÚLVEDA-AMOR, BENNOUNA,
           SKOTNIKOV, juges ; M. COUVREUR, greffier.


  La Cour internationale de Justice,
   Ainsi composée,
   Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
graphe 1, et 48 de son Règlement,
   Vu la requête enregistrée au Greffe de la Cour le 16 janvier 2008, par
laquelle la République du Pérou a introduit une instance contre la Répu-
blique du Chili au sujet d’un différend portant, d’une part, sur « la déli-
mitation de la frontière entre les zones maritimes des deux Etats dans
l’océan Pacifique, à partir d’un point situé sur la côte, appelé Concordia, ...
point terminal de la frontière terrestre telle qu’établie conformément au
traité ... du 3 juin 1929 » et, d’autre part, sur la reconnaissance de l’appar-
tenance au Pérou d’une « zone maritime, qui, située dans la limite de
200 milles marins des côtes de celui-ci », devrait donc lui revenir, « mais
que le Chili considère comme faisant partie de la haute mer » ;
   Considérant que, le 16 janvier 2008, une copie certifiée conforme de la
requête a été transmise à la République du Chili ;
   Considérant que la République du Pérou a désigné comme agent
S. Exc. M. Allan Wagner et comme coagent S. Exc. M. Jorge Chávez

                                                                             4

              DIFFÉREND MARITIME (ORDONNANCE 31 III 08)                      7

Soto ; et que la République du Chili a désigné comme agent S. Exc.
M. A. Van Klaveren Stork et comme coagents LL. Exc. Mme María
Teresa Infante et M. Juan Martabit ;
   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 14 mars 2008, l’agent du Pérou a fait
état d’échanges de vues intervenus entre les Parties sur la préparation de
leurs écritures et les délais nécessaires à cette fin, et a indiqué que son
gouvernement serait en mesure de déposer son mémoire en l’affaire, au
plus tôt, au début du mois de mars 2009 ; et que l’agent du Chili a pour sa
part sollicité un délai égal d’une année environ, venant à expiration
en mars 2010, pour la préparation du contre-mémoire de son gouverne-
ment ;
   Compte tenu des vues des Parties et des circonstances de l’affaire,

  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
  Pour le mémoire de la République du Pérou, le 20 mars 2009 ;
  Pour le contre-mémoire de la République du Chili, le 9 mars 2010 ;
  Réserve la suite de la procédure.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le trente et un mars deux mille huit, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Pérou et au Gouvernement de la République du Chili.

                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




                                                                             5

